Citation Nr: 9927547	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-39 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for arteriosclerotic 
cardiovascular disease, hypertension, and angina, secondary 
to service-connected right leg deep venous thrombosis.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Esq.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.

This appeal initially arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO), which denied the 
benefits sought on appeal.  In a decision dated in March 
1997, the Board of Veterans' Appeals (Board) denied service 
connection for arteriosclerotic cardiovascular disease, 
hypertension, and angina, secondary to service-connected 
right leg deep venous thrombosis.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In January 1999, the parties 
submitted a Joint Motion to Vacate BVA Decision, to Remand, 
and to Stay of Further Proceedings (sic).  In an order dated 
in January 1999, the Court granted the motion, and vacated 
the Board decision which had denied the benefits sought on 
appeal.  [redacted] (U.S. Vet. App. [redacted]).  A copy of the joint motion and the Court's Order 
have been incorporated into the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim for arteriosclerotic cardiovascular 
disease, hypertension, and angina, secondary to service-
connected right leg deep venous thrombosis, is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.

3.  The competent medical evidence of record does not 
indicate that it is at least as likely as not that the 
veteran's current arteriosclerotic cardiovascular disease, 
hypertension, and angina were incurred in or aggravated by 
service, or were caused or aggravated by the veteran's 
service-connected right leg deep venous thrombosis.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
arteriosclerotic cardiovascular disease, hypertension, and 
angina, secondary to service-connected right leg deep venous 
thrombosis, is well-grounded.  38 C.F.R. § 5107(a) (1991).

2.  Arteriosclerotic cardiovascular disease, hypertension, 
and angina, were not incurred in or aggravated by service, 
nor proximately due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Allen v. 
Brown, 7 Vet.App. 439 (1995); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that he incurred arteriosclerotic 
cardiovascular disease, hypertension, and angina, secondary 
to his service-connected right leg deep venous thrombosis.  
Accordingly, a favorable determination is requested.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for arteriosclerotic 
cardiovascular disease, hypertension, and angina, secondary 
to his service-connected right leg deep venous thrombosis, is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
See, Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
There is competent evidence of current disability, and a 
September 1995 medical opinion from Kevin J. Vaska, M.D., 
constitutes competent medical evidence of a nexus between the 
current disability at issue and service-connected right leg 
deep venous thrombosis.  Dr. Vaska is competent to testify as 
to the facts under consideration.  Rucker v. Brown, 10 Vet. 
App. 67, 70-71 (1997).  

The Board is also satisfied that all relevant facts 
pertaining to this well-grounded claim have been properly and 
sufficiently developed, in accordance with VA's duty to 
assist.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that a VA medical opinion has been sought, and VA and 
private treatment records have been obtained.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In addition, 
a claimant with active service may be granted secondary 
service connection for disease or disability proximately due 
to or the result of a service-connected disability or injury.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.

A rating decision dated in May 1995 granted the veteran 
service connection for right deep leg thrombosis under 
38 U.S.C.A. § 1151, evaluated as 10 percent disabling, 
effective from June 1994.

The veteran's service medical records do not indicate 
complaints, treatment, findings or diagnoses of the claimed 
disabilities during service.  The first medical evidence of 
the claimed disabilities is an April 1987 VA hospitalization 
discharge report.  The veteran underwent a cemented right 
total right hip replacement arthroplasty.  The diagnoses 
consisted of osteoarthritis of the right hip; hypertension; 
and postoperative chest pain, myocardial infarction ruled 
out, etiology unknown.

The discharge summary report of a June 1987 VA 
hospitalization indicates that the veteran was hospitalized 
for right leg swelling and complaints of pain and tenderness 
extending from the right groin through the right lower 
extremity.  He underwent a right leg venogram and was 
diagnosed as having right leg deep venous thrombosis 
requiring anticoagulation, history of hypertension, 
normochromic normocytic anemia, and hypercholesterolemia.  

Likewise, a VA discharge summary dated in January 1988 
indicates that the veteran was again treated for and 
diagnosed as having recurrent deep venous thrombosis, chronic 
obstructive pulmonary disease, and arteriosclerotic 
cardiovascular disease.  Diagnoses for which the veteran was 
not treated were history of hypertension, history of 
borderline diabetes mellitus, and history of 
hypercholesterolemia.

The report of an April 1995 VA hospitalization, conducted for 
examination purposes, indicates that over the prior six 
months the veteran had been experiencing shortness of breath 
and chest pain over the medial portion of the left chest upon 
exertion, without radiation to the neck or arms.  The pain 
was relieved by 30 - 45 minutes of rest.  The veteran also 
complained of a fine tremor, and feeling warm even when his 
wife was cold.  The veteran was diagnosed as having class II 
unstable angina, hypercholesteremia, hypertension, chronic 
obstructive pulmonary disease, right deep venous thrombosis, 
and degenerative joint disease.  

The veteran maintains that his service-connected right leg 
deep venous thrombosis caused his arteriosclerotic 
cardiovascular disease, hypertension, and angina.  In October 
1995 he supported this assertion by alleging that he did not 
remember being told that he had arteriosclerotic 
cardiovascular disease or hypertension before his 1987 right 
hip surgery. 

As additional support of his claim, the veteran submitted a 
September 1995 statement from his treating physician, Dr. 
Vaska.  Dr. Vaska related that he had been providing 
cardiology treatment for the veteran through the Sioux Falls 
VA hospital as well as through the private system.  Dr. Vaska 
noted that a 

question has been raised regarding the 
link between his history of deep venous 
thrombosis for which he is on chronic 
blood thinning therapy with Coumadin and 
his coronary artery disease.  Clearly 
these are both considered cardiovascular 
diseases and are composed primarily of 
clot or thrombus formation.  As such 
there is clearly a link between the two 
with his tendency for clot formation.

In September 1995, the RO submitted the veteran's claims file 
to a VA physician Chief of Staff for review.  The Chief of 
Staff was asked to express an opinion as to whether or not it 
was reasonably probable, as opposed to possible or remotely 
possible, that the veteran's arteriosclerotic heart disease, 
hypertension and angina arose as a result of, or secondary 
to, the veteran's service-connected right leg deep vein 
thrombosis.

The Chief of Staff reviewed the veteran's claims file and 
produced a medical opinion in October 1995.  The Chief of 
Staff recounted the veteran's medical history in detail, 
including the September 1995 statement from Dr. Vaska.  The 
Chief of Staff stated that "[i]t is my medical opinion that 
there is no relationship between the patient's DVT [deep 
venous thrombosis] that occurred in 1987 and 1988 and his 
current coronary artery disease, hypertension, and angina....  
[T]here is no plausible scientific relationship between this 
patient's DVT and his hypertension, arteriosclerotic heart 
disease, and angina." 

The Chief of Staff supported his opinion by noting that the 
summary of the veteran's 1987 hospitalization provides a 
history of hypertension.  The summary of his 1988 
hospitalization provides that the veteran had hypertension 
and arteriosclerotic heart disease.  The Chief of Staff 
stated that "[t]hese discharge summaries suggest that both 
his hypertension and his arteriosclerotic heart disease were 
present at the time he developed the DVT."

The Chief of Staff agreed with Dr. Vaska that both DVT and 
arteriosclerotic heart disease are related to thrombus and 
clot formation.  However, he stated that there was no 
relationship between the veteran's DVT and his 
arteriosclerotic heart disease and hypertension.  The Chief 
of Staff explained that 

[t]here is no scientific reason that they 
are related unless one postulates a 
hypercoagulable syndrome which could 
cause DVTs and coronary artery disease.  
There is no evidence in the medical 
record that the patient has a 
hypercoagulable syndrome.  If he did have 
such a syndrome, there would still be no 
way that the DVT caused or was related to 
the arteriosclerotic heart disease, 
hypertension, and angina other than two 
separate clinical events that occurred 
because of an underlying medical problem 
(e.g. hypercoagulable syndrome).  

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for 
arteriosclerotic cardiovascular disease, hypertension, and 
angina, including secondary to service-connected right leg 
deep venous thrombosis.  As a result, service connection for 
these conditions must be denied.

In so finding, the Board points out that arteriosclerotic 
cardiovascular disease, hypertension, and angina are not 
shown by the veteran's service medical records.  Treatment 
for these conditions was not shown until many years after 
service, and there is no competent medical evidence that they 
were incurred in or aggravated by active duty.  Accordingly, 
service connection on a direct basis must be denied.  
38 C.F.R. §§ 3.303, 3.304.  

The Board also finds that the preponderance of the medical 
evidence is against the veteran's claim that his 
arteriosclerotic cardiovascular disease, hypertension, and 
angina, are secondary to service-connected right leg deep 
venous thrombosis.  38 C.F.R. § 3.310.   In so finding, the 
Board acknowledges the medical opinion from Dr. Vaska.  As 
noted above, Dr. Vaska's opinion is competent in that he is 
competent to testify as to the facts under consideration.  
Nevertheless, the weight of the medical evidence is against 
Dr. Vaska's opinion.  Dr. Vaska's opinion was apparently 
based only on records of current treatment.  Furthermore, Dr. 
Vaska did not actually assert an etiological relationship 
between the veteran's right leg deep venous thrombosis and 
his arteriosclerotic cardiovascular disease, hypertension, 
and angina.  In essence, Dr. Vaska maintained that the 
veteran's deep venous thrombosis and his coronary artery 
disease were linked only insofar as they are considered 
cardiovascular diseases composed of clot or thrombus 
formations.

By contrast, the VA Chief of Staff's October 1995 medical 
opinion is based on a thorough review of the veteran's entire 
medical record, including Dr. Vaska's report.  The Chief of 
Staff conclusively determined that there is no causal 
relationship between the veteran's service-connected right 
leg deep venous thrombosis and his arteriosclerotic 
cardiovascular disease, hypertension, and angina.  In doing 
so, the Chief of Staff referred to Dr. Vaska's report, and 
fully explained his own opinion in light of the medical 
evidence of record.

Regarding the veteran's own assertions that the claimed 
conditions are the result of his service-connected right leg 
deep venous thrombosis, the veteran is competent to describe 
his observations.  On the other hand, as a layperson he is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, his own 
contentions do not constitute competent medical evidence that 
his arteriosclerotic cardiovascular disease, hypertension, 
and angina are secondary to his service-connected right leg 
deep venous thrombosis.

Finally, the Board acknowledges a statement dated in February 
1997 from the veteran's representative asserting that the 
medical records currently in the claims file from 1987 and 
1988 fail to provide documentary evidence of arteriosclerotic 
heart disease or hypertension.  The representative 
accordingly maintained that to conclude that arteriosclerotic 
heart disease was present at the time of the hip surgery 
would require the complete medical records.  


The Board finds that all relevant medical documents have been 
obtained, in accordance with VA's duty to assist claimants 
develop well-grounded claims.  38 U.S.C.A. § 5107(a).  The 
Board notes that 1987 and 1988 medical records from the Sioux 
Falls VA Medical Center have been obtained and associated 
with the veteran's claims file.  There is nothing in the 
veteran's claims file suggesting the existence of  additional 
treatment records from 1987 and 1988.  Furthermore, review of 
the 1987 and 1988 VA hospital discharge summaries reveals 
that all necessary subjective and objective findings were 
observed and recorded.  The hospital discharge summaries 
appear proper, complete and adequate, and there is no reason 
to discount any diagnoses provided therein.

Based on the evidence of record, the Board finds that the 
veteran's arteriosclerotic cardiovascular disease, 
hypertension, and angina were not incurred or aggravated as a 
result of the veteran's service or his service-connected 
right leg deep venous thrombosis.


ORDER

The claim for service connection for arteriosclerotic 
cardiovascular disease, hypertension, and angina, to include 
as secondary to service-connected right leg deep venous 
thrombosis is well grounded, and the appeal to this extent is 
granted.

Service connection for arteriosclerotic cardiovascular 
disease, hypertension, and angina, to include as secondary to 
service-connected right leg deep venous thrombosis, is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 

